Citation Nr: 0534938	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected migraine headaches.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claims of 
entitlement to service connection for TMJ syndrome and PTSD.  
In that decision, the RO also granted service connection for 
migraine headaches and assigned a noncompensable evaluation.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The record reflects that the veteran also perfected an appeal 
as to a claim of entitlement to service connection for the 
residuals of a neck injury.  However, in a signed statement 
received in February 2005, the veteran withdrew her appeal as 
to that issue.

The issues of entitlement to service connection for TMJ 
syndrome and entitlement to an increased rating for migraine 
headaches are being remanded to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.




FINDINGS OF FACT

1.  The veteran is not shown to suffer from PTSD as a result 
of a verified in-service stressor.

2.  A depressive disorder did not manifest during service or 
for many years after separation from service, and is not 
causally related to the veteran's military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

With respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board finds that the notification requirements of 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in August 
2001 in which the RO advised the veteran of the evidence 
needed to substantiate this claim.  The veteran was also 
advised to provide any additional information that she 
believes may be relevant to her claims.  

In addition, the Board also notes a June 2003 letter in which 
the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection, and of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her and what evidence should be 
provided by VA.  The RO also specifically requested that she 
provide any evidence in his possession pertaining to her 
claims.

Furthermore, the Board also notes a Statement of the Case 
dated in September 2003, as well as a Supplemental Statement 
of the Case dated in November 2004.  In these documents, the 
veteran was informed of the evidence considered in 
adjudicating her claims, the reasons and bases for the denial 
of her claims, and the laws and regulations considered in 
adjudicating her claims.

The Board believes the content of the notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate her claim, of her and VA's responsibilities 
under VCAA, and of the need that she identify or submit any 
other evidence that she believes may be relevant to her 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial to her.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's private and VA treatment records, and arranged for 
her to undergo a VA psychological evaluation in August 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to her claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD

The veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as PTSD.  She essentially 
contends that she developed PTSD as a result of sexual trauma 
that occurred in service.  

A review of the veteran's statements indicates that she is 
not alleging that she was physically or sexually assaulted 
during service.  Instead, the veteran appears to be asserting 
that she had a sexual relationship with a Non-Commissioned 
Officer (NCO) during service, which she believes she was 
essentially coerced into.  She contends that, although she 
outranked this individual, she continued to see him out of 
fear that he would that he would tell someone about their 
initial sexual encounter and she would get into trouble.  

During her May 2005 hearing, the veteran explained that her 
situation began when she attended a party in service, and 
found the man, who was a sergeant, sitting on the ground 
drunk.  She indicated that she tried to help him back to the 
barracks, and that he began making advances towards her.  She 
stated that she believes that she did resist his advances as 
they were walking together, but that she did not specifically 
instruct him to stop.  She reported that her next memory was 
of having sexual intercourse with the sergeant, but that she 
does not recall precisely how it started.  The veteran 
testified that she subsequently felt disgusted and ashamed of 
what had occurred.

However, the veteran further testified that she continued to 
have a sexual relationship with the man because she was 
afraid that he would reveal what had occurred and that she 
would get into trouble for violating non-fraternization 
rules.  She stated that she felt that he had power over her, 
and that she could not put a stop to it.  She also stated 
that she began drinking more during this period, and that she 
felt that there was nothing she could do.  The veteran 
essentially contended that this situation contributed to her 
departure from service, and the subsequent onset of PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The record reflects that the veteran was given a diagnosis of 
PTSD related to the alleged sexual relationship with the 
sergeant during a February 2001 VA psychological evaluation.  
At that time, the veteran explained that she was involved 
with an individual in service that she outranked, but that he 
was senior to her in terms of his tenure in the military and 
in terms of the particular job at hand.  She indicated that 
she was unable to remember the events leading up to their 
initial sexual encounter, but described it as unwanted and 
"not consensual."  The veteran indicated that she long felt 
guilty and ashamed of the initial event because she violated 
the provisions against fraternization, and that, as the more 
experienced military person, the "perpetrator" of the event 
was more aware of the implication of the event.  She stated 
that their relationship continued and that she felt 
disempowered and unable to refuse his sexual advances.  She 
reported that she was afraid that, if they were discovered, 
it would have a negative impact on her career.

The VA examiner noted that the veteran reported experiencing 
anxiety, stress, and somatic complaints throughout the 
remainder of her military career due to her encounters with 
this individual.  The VA examiner conducted an evaluation, 
and concluded that the veteran did meet the criteria for an 
Axis 1 diagnosis of PTSD related to the sexual trauma she 
experienced in service.

Thus, there is medical evidence of record diagnosing PTSD, 
and medical evidence suggesting a link between the veteran's 
current symptoms and the alleged in-service stressor.  
However, as noted above, in order to establish service 
connection for PTSD, there must also be credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In this regard, the Board noted that the veteran has never 
alleged that she was exposed to combat during service, or 
that her claimed PTSD is related to any such exposure.  As 
noted above, the veteran contends that she has PTSD as a 
result of sexual trauma that allegedly occurred in service.  
Therefore, to establish entitlement to service connection for 
PTSD, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed in-
service stressor.

However, having reviewed the complete record, the Board finds 
that there is no evidence of record corroborating the 
veteran's alleged in service stressor.  In this regard, the 
Board notes that the RO has obtained the veteran's service 
medical records and service personnel records, and that none 
of these records contain any evidence that could serve to 
corroborate that the alleged sexual encounters actually 
occurred.

The Board has considered the Court's holding in Patton v. 
West, 12 Vet. App. 272 (1999).  There, the Court held that 
special consideration must be given to claims for PTSD based 
on sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, although she has testified that the initial 
sexual encounter and the subsequent relationship she entered 
into were unwanted, there is no indication in the record, 
including statements from the veteran, that she was ever 
sexually or physically assaulted in service.  There is also 
no indication that she reported the alleged sexual 
relationship to anybody at the time or that it was otherwise 
reduced to writing.  She has also not reported having 
received any medical treatment in service related to the 
alleged encounters.  Consequently, there are no formal 
records, such as police reports or court martial records, of 
the incident which could be obtained.  Nor has the veteran 
indicated the existence of any other corroborating evidence 
that could serve to establish that the alleged encounters 
occurred.

The veteran has reported that she was evaluated on one 
occasion during service, and that she received a lower rating 
on this evaluation than she should have.  She asserted that 
she believed her commanding officer did this on purpose to 
show that he had power over her, but that her performance 
actually merited a higher evaluation.  However, as noted 
above, the veteran's service personnel records have been 
obtained, and there is no indication of the veteran having 
received a negative evaluation at any time during service.  
Hence there is no documentation of decreased performance or 
of conduct problems that would aid in corroborating the 
alleged stressor in this case.  

The Board has reviewed the veteran's service personnel 
records and service medical records for any suggestion of a 
change in behavior that could serve to substantiate her 
alleged stressor.  However, the Board is unable to identify 
any such evidence.  Although these records do show that she 
resigned from service due to personal problems, it was 
specifically noted that this was due to family issues, which 
would possibly require her to take custody of her sister.  

The veteran has submitted a statement from A.G.S., an 
individual who served with the veteran and recalled her 
mentioning the sergeant's name while they were serving 
together.  She also noted that she recalled the sergeant 
coming to the veteran's home once, and the veteran pretending 
that she was not there.  However, this individual 
acknowledged that she did not serve in the veteran's unit 
when she first encountered the sergeant and that she was not 
aware of their relationship at the time.  Thus, the Board 
finds that this lay statement cannot serve to corroborate the 
alleged in-service stressor.

In short, the Board finds that the record does not contain 
evidence of a verified stressor upon which the diagnosis of 
PTSD was based.  Consequently, with respect to the medical 
evidence indicating that the veteran has PTSD, such evidence 
is of no probative value due to the lack of a confirmed 
stressor.  Such opinions do not suffice to verify the 
occurrence of the claimed in- service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); see also West v. Brown, 7 Vet. App. 
70, 79-80 (1994).

In summary, for the reasons and bases set forth above, the 
Board concludes that the evidence is against the claim for 
service connection for PTSD.

As noted, the issue on appeal has been characterized by the 
RO as a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Therefore, 
the Board has also considered whether service connection is 
warranted for a psychiatric illness other than PTSD.

In this regard, the Board notes that the August 2003 VA 
psychologist also noted an Axis 1 diagnosis of major 
depressive disorder.  The psychologist appeared to find that 
this disability manifested while the veteran was in service, 
and persisted to the present day, with periods of 
exacerbation when triggered by life stress, world events, 
news reports, and other cues.  The Board also notes the 
veteran's VA treatment records, which show that she has been 
given a diagnosis of depressive disorder on several occasions 
since 2001.  In several mental health care notes, it was 
noted by examiner that the veteran discussed her in-service 
sexual encounters with the sergeant.  For example, the Board 
notes VA progress notes dated in March 2001 and March 2003.  
However, these examiners also repeatedly noted current life 
stressors as an aggravating factor, such as financial 
problems.

As noted above, the veteran's service medical records are 
negative for any reference to the alleged in-service 
encounters with the sergeant.  Those records are also 
negative for any complaints or treatment for depression, or 
for any other psychiatric problems.  In the report of a 
medical examination completed at separation, the veteran's 
psychiatric condition was found to be normal.  In a report of 
a medical history also completed at separation, the veteran 
specifically denied experiencing any depression or excessive 
worry.  She also denied experiencing any nervous trouble of 
any sort.  The Board further notes that there is no post-
service medical evidence of any treatment for psychiatric 
problems until February 2001, which was approximately 
seventeen years after her separation from active duty.

Although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993)

In this case, it appears that the VA examiners who found the 
veteran's depression began while she was involved with the 
sergeant in service were relying solely on the history as 
reported by the veteran, including her reports of having 
experienced anxiety and depression in service.  Although the 
August 2003 VA examiner did have access to the veteran's 
claims folder, the examiner did not discuss the absence of 
complaints in the veteran's service medical records, or her 
specific denial at separation that she experienced depression 
during service, which was noted in the report of medical 
history completed at separation.

Although the veteran is competent to report her 
symptomatology, the Board finds that the contemporaneously 
recorded medical evidence during service, which is negative 
for any indication of a psychiatric disability or treatment 
therefor, as well as the absence of documentation of 
treatment for a psychiatric disability in the years following 
service, are of much greater probative value than the 
veteran's recent testimony and reports of inservice symptoms.  
In this case, the veteran specifically denied experiencing 
any symptoms such as depression or excessive worry in the 
report of medical history completed at separation.

Furthermore, because the medical opinions offered by the 
August 2003 VA examiner and the several psychologists who 
examined the veteran on an outpatient basis were relying on 
her recent statements regarding her history, and did not 
consider the medical evidence from service, the Board finds 
these opinions to be of no probative value.  See Swann; 
Reonal, supra.

In light of the specific finding that her psychiatric 
condition was normal at separation, and the absence of any 
complaints or treatment for psychiatric problems for 
approximately seventeen years after service, the Board 
concludes that the preponderance of the evidence is against 
finding that the claimed psychiatric disorder was incurred in 
or aggravated by service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

The veteran is also seeking service connection for TMJ 
syndrome, which she contends developed secondary to injuries 
sustained in a fall during service.  She is also seeking a 
compensable evaluation for her service-connected migraine 
headaches.

The record reflects that service connection was awarded for 
migraine headaches in the February 2002 rating decision on 
the basis of the veteran's service medical records, which 
show that she was treated for migraine headaches on numerous 
occasions during service.  Although it was noted that she 
apparently had a history of migraine headaches prior to 
entering active duty, the RO determined that the service 
medical records had shown a worsening of that disability 
during service.

The Board is unable to find evidence of a specific VA 
examination having been conducted to determine the severity 
and frequency of her service-connected migraines.  Although 
it appears that the RO arranged for the veteran to undergo a 
VA examination in August 2003 for the purpose of evaluating 
both her service-connected low back disorder and her migraine 
disorder, the only relevant finding noted in the report of 
that examination regarding migraines is a notation that she 
reported having headaches twice a month.  However, the 
remaining discussion regarding her complaints of headaches 
appears to suggest that the examiner believed them to be 
related to her claimed TMJ disorder, and not due to a 
distinct migraine headache disorder.

Consequently, the Board believes that a new examination is 
required to more thoroughly evaluate the frequency and 
severity of her migraine headaches, and to attempt to 
distinguish between any symptomatology experienced as a 
result of her service-connected disability and any 
symptomatology experienced as a result of the claimed TMJ 
dysfunction.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's 
duty to assist includes the conduct of a contemporaneous 
medical examination, in particular where it is contended that 
a service-connected disability has become worse].

With respect to the claimed TMJ syndrome, the Board notes 
that the veteran also underwent a VA dental and oral 
examination in August 2003 in which she was given a diagnosis 
of TMJ dysfunction.  However, no opinion was offered with 
respect to whether that disability was related to her 
military service.  Similarly, the veteran underwent a VA 
peripheral nerves examination in June 2004 in which she was 
again given a diagnosis of TMJ dysfunction, but no opinion 
was offered as to whether the disability was related to 
military service.

In support of her claim, the veteran has submitted several 
letters from her private physician in which the physician 
noted that the veteran's TMJ dysfunction was related to a 
fall she suffered while on active duty in which she landed on 
her chest, neck, and jaw.  However, the Board notes that the 
fall allegedly occurred in July 1980, which was prior to the 
veteran's entry into active service.  Furthermore, the 
veteran specifically indicated during her May 2005 hearing 
that the alleged fall occurred during her ROTC training 
during her third year of college, and not while she was on 
active duty.

In any event, the record does contain a July 1980 clinical 
record from Ft. Bragg, North Carolina in which it was noted 
that the veteran had "struck her chest," and sustained a 
bruise over her sternum.  There is no indication in that 
record of any injury to the veteran's jaw, and service 
medical records from her period of active duty are also 
negative for any indication of the veteran having sustained 
any injury to her jaw.

However, service medical records from her period of active 
duty do show that she was treated for headaches on numerous 
occasions during service, and that, in April 1983, she also 
complained of pain in her jaw.  In a February 2003 letter, a 
private physician also reported that he had treated the 
veteran for headaches and jaw pain in December 1984, which 
was three months following her separation from service.  The 
physician noted that the veteran had a bilateral clicking 
upon opening and closing of her mouth, and that she underwent 
an adjustment of her occlusion to a more centric 
relationship.  

In light of the complaints of jaw pain noted during service 
and shortly after separation from service, the Board finds 
that this issue must be remanded so that an opinion can be 
obtained as to the etiology of her claimed TMJ.

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask her to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated her for the 
disabilities at issue.  She should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the severity of her migraine 
headaches, and to determine the etiology 
of the claimed TMJ dysfunction.  With 
respect to the service-connected migraine 
headaches, the examiner's attention 
should be directed to providing a 
description as to the frequency and 
duration of the veteran's headaches.  All 
manifestations of the migraine headache 
disorder should be fully described in the 
examination report.  The examiner should 
evaluate the reported subjective 
manifestations, and describe the 
frequency, duration, and severity of her 
attacks.  

The examiner should also conduct a 
thorough examination of the veteran's 
jaw.  The examiner should provide a 
diagnosis of any pathology found, to 
include specifically commenting on 
whether or not the veteran has TMJ 
dysfunction.  To the extent possible, the 
examiner should distinguish between the 
symptomatology experienced as a result of 
the service-connected migraine headaches 
and the symptomatology experienced as a 
result of the claimed TMJ dysfunction.  
If it is found that the veteran does have 
TMJ dysfunction, the examiner should 
offer an opinion as to the etiology of 
that disorder.  In particular, the 
examiner should comment on whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
military service, to include complaints 
of jaw pain noted in April 1983.  

The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  Any diagnostic tests 
and studies deemed necessary by the 
examiner in order to respond to these 
inquiries should be conducted.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
with an appropriate Supplemental 
Statement of the Case.  The case should 
then be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


